The plaintiff in error, hereinafter called the defendant, was convicted in the county court of Okmulgee county on a charge of having possession *Page 69 
of mash and was sentenced to imprisonment in the county jail for 30 days and to pay a fine of $50. Motion for a new trial was filed and overruled and exceptions saved. From the judgment and sentence, the defendant has appealed to this court. A petition in error was filed in this court on the 5th day of October, 1926.
Under the rules of this court, where an appeal is not supported by brief, and no appearance is made for the plaintiff in error, it is assumed that the plaintiff has abandoned the appeal or it is without merit.
A careful examination of the record discloses that the information charges an offense; that the evidence tends to support the charge; that the instructions of the court were fair to the plaintiff in error; and that there were no fundamental errors affecting the rights of the defendant.
The judgment is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.